Title: To James Madison from William D. Peck, 21 May 1805
From: Peck, William D.
To: Madison, James


Sir,
Boston. 21st. May 1805.
By the munificence of Individuals a professorship of Natural History has recently been established in the University of Cambridge in this vicinity. The Pamphlet which I do myself the honour to enclose contains the Constitution of this establishment & the steps which have hitherto been taken respecting it. As it is a new thing in this part of America & as it is probable much benefit may be derived from observing the manner in which similar institutions are conducted abroad it has been thought proper that I should pass a year in visiting several parts of Europe for this purpose. The Friends of this Institution are of opinion that a certificate from You under the seal of the United States, stating the objects of my pursuit & declaring my citizenship will not only prove a personal protection, as the traveller in Europe in the existing state of affairs has many difficulties to apprehend; but will also facilitate the progress of my enquiries.
Permit me, Sir, to sollicit such a certificate & to request that it may be forwarded to this place.
It may not be improper to inform You that I am a native of this town & that I was born in the year 1763. I am with great respect & consideration, Sir, Your very obedient servant
Wm. D. Peck
